Citation Nr: 0608210	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-25 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pleural plaque 
thickening as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran filed a Notice of Disagreement (NOD) in October 
2002, appealing the issues of service connection for pleural 
plaque thickening and diabetes mellitus.  In May 2003, the 
veteran wrote to VA to withdraw his appeal for diabetes 
mellitus.  Thus, the issue of service connection for diabetes 
mellitus is not before the Board.  38 C.F.R. § 20.204 (2005).  


FINDINGS OF FACT

1.  In December 1999, the RO denied the veteran's appeal.  
The veteran did not appeal the RO's decision.  

2.  Evidence received since the December 1999 RO denial is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The December 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  No new and material evidence has been received since the 
December 1999 RO denial of service connection for pleural 
plaque thickening as a result of asbestos exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1999, the RO denied the veteran's claim for 
service connection for pleural plaque thickening as a result 
of asbestos exposure.  The veteran did not appeal the rating 
decision.  Therefore, the RO's December 1999 decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) 
(2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos-
related information as M21-1, Part VI.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9, see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Supbart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  

Evidence received since the December 1999 denial consists of 
records from the New Orleans VA Medical Center (VAMC), 
information obtained from a law firm website regarding 
asbestos-related diseases and job sites where asbestos was 
used, medical records from the Oschner Clinic, the veteran's 
service personnel records, an August 1996 pulmonary function 
examination from Dr. "M.G." showing the veteran to have a 
mild restrictive pulmonary deficit, a duplicate of a 
September 1995 letter from Dr. "A.S." stating that the 
veteran's pleural plaque thickening is consistent with 
asbestos exposure, a medical expense report, a transcript 
from a March 2004 Decision Review Officer (DRO) hearing, and 
a February 2005 VA radiology report.  

With the exception of the duplicate letter from Dr. S., all 
the evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Specifically, none of the 
evidence received indicates that the veteran's pleural plaque 
thickening was incurred during, or aggravated by, his 
military service from December 1967 to December 1969, over 35 
years ago.  

With regard to the veteran's testimony in March 2004, as a 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as whether a disability was 
caused or worsened by military service decades ago.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Hence, where, as 
here, resolution of an issue under consideration turns on a 
medical matter, unsupported lay statement(s), even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a psychiatric 
disorder.  The claim is not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in October 2001, January 2003, and April 2003, as well 
as information provided in the July 2003 statement of the 
case (SOC), the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2003 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice in 
October 2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the October 2001, 
January 2003, and April 2003 VCAA notices and the July 2003 
SOC otherwise fully notified the veteran of the need to give 
VA any evidence pertaining to his claim, such that there is 
no prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

In any event, the Board points out that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f).  

ORDER

As no new and material evidence has been received, the claim 
for service connection for pleural plaque thickening as a 
result of asbestos exposure is not reopened.  The appeal is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


